IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,545


EX PARTE JERRY WAYNE GREEN, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1008352 IN THE 179TH DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.


O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and
sentenced to eighty years' imprisonment. The Fourteenth Court of Appeals affirmed his conviction.
Green v. State, No. 14-05-01223-CR (Tex. App.-Houston [14th Dist.] Jan. 9, 2007, pet. ref'd).
	Applicant contends that counsel at the guilt and punishment stages of his trial were
ineffective. We order that this application be filed and set for submission to determine whether
counsel's performance was deficient and whether Applicant was prejudiced by the totality of
counsel's representation. Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 674 
(1984); Ex parte Welborn, 785 S.W.2d 391 (Tex. Crim. App. 1990). The parties shall brief these
issues. Oral argument is not permitted.
	It appears that Applicant is represented by counsel. If that is not correct, the trial court shall
determine whether Applicant is indigent. If Applicant is indigent and desires to be represented by
counsel, the trial court shall appoint an attorney to represent Applicant. Tex. Code Crim. Proc. art.
26.04. The trial court shall send to this Court, within 60 days of the date of this order, a supplemental
transcript containing: a confirmation that Applicant is represented by counsel; the order appointing
counsel; or a statement that Applicant is not indigent. All briefs shall be filed with this Court within
90 days of the date of this order.
Filed: May 4, 2011
Do not publish